DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 3, 6, 9, 12-13, 17-18, are cancelled (08/22/2022).
Claims 1-2, 8, 11, 16, 19-20 are amended; Claims 21-28 are newly added. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Ueda, and other references, in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0204757 to Fushimi in view of US 20080236749 to Koshimizu, US 2017/0200588 to Joubert. 
Claims 1, 2: Fushimi discloses a process kit for use in a substrate processing chamber, comprising: a ceramic plate (15a [dielectric], Fig. 2) having a first side configured to support a substrate (W) and a second side opposite the first side (see fig. 2), wherein the ceramic plate (15a) includes an electrode (11a [absorbing electrode]) embedded in the ceramic plate (15a); a first cooling plate (13 [first electrode]) coupled to the second side of the ceramic plate (bottom of 15a); a ceramic ring (15b [dielectric]) disposed about the ceramic plate (15a) and having a first side and a second side opposite the first side (see fig. 2), wherein the ceramic ring (15b) includes one or more chucking electrodes (not shown but disclosed in para. [0022]); wherein the ceramic ring (15b) is spaced apart from the ceramic plate (15a) and the first cooling plate (13, see fig. 2); an edge ring (16 [focus ring]) disposed on the ceramic ring (15b);
a second cooling plate (14 second electrode]) coupled to the second side of the ceramic ring (bottom of 15b), wherein the second cooling plate (14) is a ring disposed about the first cooling plate (13) with a gap (17 [groove]) disposed between the first cooling plate (13) and the second cooling plate (14, para. [0045]); wherein the second cooling plate (13) is thermally isolated from the first cooling plate (14, see fig. 2 where being spaced apart necessitates thermal isolation);
wherein the first cooling plate (13) and the second cooling plate (14) include coolant channels (18a, 18d) configured to circulate a coolant (para. [0035]), wherein the coolant channels of the first cooling plate (18a of 13) are fluidly independent from the coolant channels of the second cooling plate (18d of 14, para. [0035]); and one or more sealing elements (9 [insulator]) disposed between:  the ceramic ring and the second cooling plate; the first cooling plate (13) and the second cooling plate (14, fig. 2); the ceramic ring and the edge ring; or a combination thereof, dimensioned and arranged to reduce a gas flow from the second gas channel into the gap disposed between the first cooling plate and the second cooling plate.
However the apparatus of Fushimi does not disclose a first gas channel extending from the first side to the second side of the ceramic plate; a second gas channel extending from the first side to the second side of the ceramic ring;
Koshimizu discloses a first gas channel (a center 54 [gas channel], fig. 1) extending from the first side to the second side of the ceramic plate (top and bottom of 38 [electrostatic chuck]); a second gas channel (a peripheral 54) extending from the first side to the second side of the ceramic ring (top and bottom of 42 [peripheral dielectric member]) for the purpose of increasing the accuracy in controlling the temperatures of the wafer and the focus ring (para. [0044]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channels as taught by Kozhimizu with motivation to increase the accuracy in controlling the temperatures of the wafer and the focus ring.
The apparatus of Fushimi in view of Koshimizu discloses (claim 2) wherein the first side of the ceramic ring (top of 16, Fushimi) forms an upper surface (top of 16). 
However apparatus of Fushimi in view of Koshimizu does not disclose a heating element disposed in the ceramic ring; (claim 2) wherein the one or more chucking electrodes are disposed between the upper surface and the heating element. 
Joubert discloses a heating element (174 [heater], Fig. 2) disposed in a ceramic (outer area of 122 [dielectric body]); (claim 2) wherein the one or more chucking electrodes (153 [electrode]) are disposed between the upper surface and the heating element (see fig. 2) for the purpose of independently biasing the ring relative to the center regions of the substrate support (para. [0036]), and/or increasing the temperature of the ring (para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element and configuration with the electrode as taught by Joubert with motivation to independently bias the ring relative to the center regions of the substrate support, and/or increasing the temperature of the ring.
Claim 3. (Cancelled).
Claim 4: The apparatus of Fushimi in view of Koshimizu, Joubert discloses wherein the ceramic ring (15b, Fig. 2, Fushimi) comprises aluminum nitride (AIN) or aluminum oxide (Al2O3) (para. [0025]).
Claim 6: (Cancelled).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 1, 2, 4 above, and further in view of US 2012/0160808 to Kikuchi.
Claim 5: The apparatus of Fushimi in view of Koshimizu, Joubert does not wherein the ceramic ring includes a notch at an upper interior edge. The apparatus of Fushimi in view of Joubert already discloses the ceramic ring. 
Kikuchi discloses wherein the ceramic (annular portion of 120) includes a notch (notches within 240 [sealing portion]) at an upper interior edge (see fig. 9a) for the purpose of increasing a heat transfer effect of the focus ring and thus the process edge portion of the wafer can be controlled (para. [0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channel and notch as taught by Kikuchi with motivation to increase a heat transfer effect of the focus ring and thus the process edge portion of the wafer can be controlled.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 1, 2, 4 above, and further in view of US 2015/0373783 to Kitagawa.
Claim 7: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose further comprising a bonding layer disposed between the ceramic ring and the second cooling plate.
Kitagawa discloses further comprising a bonding layer (9a [adhesive], Fig. 3) disposed between the ceramic ring (18/20) and the cooling plate (3b [base peripheral portion]) for the purpose of increasing heat resistance between the ceramic ring and the base peripheral portion as well as functioning as a stress deformation absorption layer (para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bonding layer and configuration taught by Kitagawa with motivation to increase heat resistance between the ceramic ring and the base peripheral portion as well as functioning as a stress deformation absorption layer.
Claims 8, 11, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0204757 to Fushimi in view of US 20080236749 to Koshimizu, US 2017/0200588 to Joubert.
Claim 8: Fushimi discloses a substrate support for use in a substrate processing chamber, comprising: a ceramic plate (15a [dielectric], Fig. 2) having a first side configured to support a substrate (W) and a second side opposite the first side (see fig. 2), wherein the ceramic plate (15a) includes an electrode (11a [absorbing electrode]) embedded in the ceramic plate (15a); a first cooling plate (13 [first electrode]) coupled to the second side of the ceramic plate (bottom of 15a); a ceramic ring (15b [dielectric]) disposed about the ceramic plate (15a) and having a first side and a second side opposite the first side (see fig. 2), wherein the ceramic ring (15b) includes one or more chucking electrodes (not shown but disclosed in para. [0022]); wherein the ceramic ring (15b) is spaced apart from the ceramic plate (15a) and the first cooling plate (13, see fig. 2); an edge ring (16 [focus ring]) disposed on the ceramic ring (15b);
a second cooling plate (14 second electrode]) coupled to the second side of the ceramic ring (bottom of 15b), wherein the second cooling plate (14) is a ring disposed about the first cooling plate (13) with a gap (17 [groove]) disposed between the first cooling plate (13) and the second cooling plate (14, para. [0045]); wherein the second cooling plate (13) is thermally isolated from the first cooling plate (14, see fig. 2 where being spaced apart necessitates thermal isolation);
wherein the first cooling plate (13) and the second cooling plate (14) include coolant channels (18a, 18d) configured to circulate a coolant (para. [0035]), wherein the coolant channels of the first cooling plate (18a of 13) are fluidly independent from the coolant channels of the second cooling plate (18d of 14, para. [0035]); and one or more sealing elements (9 [insulator]) disposed between:  the ceramic ring and the second cooling plate; the first cooling plate (13) and the second cooling plate (14, fig. 2); the ceramic ring and the edge ring; or a combination thereof, dimensioned and arranged to reduce a gas flow from the second gas channel into the gap disposed between the first cooling plate and the second cooling plate.
However the apparatus of Fushimi does not disclose a first gas channel extending from the first side to the second side of the ceramic plate; a second gas channel extending from the first side to the second side of the ceramic ring;
Koshimizu discloses a first gas channel (a center 54 [gas channel], fig. 1) extending from the first side to the second side of the ceramic plate (top and bottom of 38 [electrostatic chuck]); a second gas channel (a peripheral 54) extending from the first side to the second side of the ceramic ring (top and bottom of 42 [peripheral dielectric member]) for the purpose of increasing the accuracy in controlling the temperatures of the wafer and the focus ring (para. [0044]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channels as taught by Kozhimizu with motivation to increase the accuracy in controlling the temperatures of the wafer and the focus ring.
However apparatus of Fushimi in view of Koshimizu does not disclose a heating element disposed in the ceramic ring. 
Joubert discloses a heating element (174 [heater], Fig. 2) disposed in a ceramic (outer area of 122 [dielectric body]) for the purpose of independently biasing the ring relative to the center regions of the substrate support (para. [0036]), and/or increasing the temperature of the ring (para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element and configuration with the electrode as taught by Joubert with motivation to independently bias the ring relative to the center regions of the substrate support, and/or increasing the temperature of the ring.
Claim 9. (Cancelled).
Claim 11: The apparatus Fushimi in view of Koshimizu, Joubert discloses wherein the edge ring (16, Fig. 2, Fushimi) includes an angled inner surface (see Fig. 2, where 16 has a right angled surface).
Claim 24: The apparatus of Fushimi in view of Koshimizu, Joubert discloses wherein the first side of the ceramic ring (top of 16, Fushimi) forms an upper surface (top of 16). 
However apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the one or more chucking electrodes are disposed between the upper surface and the heating element. 
Joubert discloses wherein the one or more chucking electrodes (153 [electrode], Fig. 2) are disposed between the upper surface and the heating element (see fig. 2) for the purpose of independently biasing the ring relative to the center regions of the substrate support (para. [0036]), and/or increasing the temperature of the ring (para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element configuration with the electrode as taught by Joubert with motivation to independently bias the ring relative to the center regions of the substrate support, and/or increasing the temperature of the ring.
Claim 25: The apparatus of Fushimi in view of Koshimizu, Joubert discloses wherein the ceramic ring (15b, Fig. 2, Fushimi) comprises aluminum nitride (AIN) or aluminum oxide (Al2O3) (para. [0025]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 8, 11, 24, 25 above, and further in view of US 2016/0189994 to Sasaki.
Claim 10: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the one or more chucking electrodes are coupled to a negative pulsed DC power source.
Sasaki discloses wherein the one or more chucking electrodes (25d-1/25d-2 [peripheral electrode plates], Fig. 2) are coupled to a negative pulsed DC power source (28-1/28-2 [DC power supply], para. [0035]) for the purpose of attracting and holding the focus ring on the electrostatic chuck (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate theDC power source with motivation to attract and hold the focus ring on the electrostatic chuck.
Claim 12-13, 15: (Cancelled).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 8, 11, 24, 25 above, and further in view of US 20100018648 to Collins.
Claim 14: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the first cooling plate is disposed on the second cooling plate with a thermal isolation layer therebetween.
Collins discloses wherein the first cooling plate (208, Fig. 2) is disposed on the second cooling plate (290) with a thermal isolation layer (220/221 [insulator]) therebetween (para. [0035]) for the purpose of isolating the two components (para. [0035, 0020]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal isolation layer as taught by Collins with motivation to isolate the two components. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 8, 11, 25 above, and further in view of US 20100040768 to Dhindsa.
Claim 21: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the one or more sealing elements comprise at least one of: an o-ring disposed between the ceramic ring and the second cooling plate; an o-ring disposed between the first cooling plate and the second cooling plate; or an o-ring disposed between the ceramic ring and the edge ring.
However Dhindsa discloses wherein the one or more sealing elements (363A/B [o-ring], Fig. 3A-3C) comprise at least one of: an o-ring disposed between the ceramic ring and the second cooling plate; an o-ring disposed between the first cooling plate and the second cooling plate; or an o-ring (363A/B) disposed between a ceramic ring (340 [coupling ring]) and an edge ring (338 [hot edge ring]), for the purpose of containing a volume of pressurized heat transfer gas (para. [0037]), thus having more precise control over thermal conductivity (para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the o-ring and configuration as taught by Dhindsa with motivation to contain a volume of pressurized heat transfer gas thus having more precise control over thermal conductivity.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claim 21 above, and further in view of US 20180315640 to Ueda. 
Claim 22: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the second cooling plate includes an annular tab that extends radially inward from a lower surface of the second cooling plate into a corresponding notch disposed into a lower side of the first cooling plate without contact between the first and second cooling plates, and wherein the o- ring is disposed between the annular tab and the notch.
Ueda discloses wherein a second cooling plate (8 [base], Fig. 10) includes an annular tab that extends radially inward from a lower surface of the second cooling plate (tabs disclosed inward of 8) into a corresponding notch disposed into a lower side of the first cooling plate (notches disclosed outward of 3 [base]) without contact between the first and second cooling plates (see fig. 10), and wherein the o- ring (241, 250, or 240) is disposed between the annular tab and the notch (see Fig. 10) for the purpose of suppressing introduction of atmospheric pressure in the base into the processing chamber (para. [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the o-ring, tab, notch, and possible configurations as taught by Ueda with motivation to suppress introduction of atmospheric pressure in the base into the processing chamber.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claim 21 above, and further in view of US 6838646 to Inazumachi.
Claim 23: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the o-ring disposed between the ceramic ring and the edge ring is dimensioned and arranged to seal between the ceramic ring, the edge ring, and the ceramic plate.
Inazumachi discloses wherein an o-ring (25 [o-ring], fig. 3) disposed between three components (53, 64, 62) is dimensioned and arranged to seal between the three components (see fig. 3) for the purpose of protecting an adhesive later from a corrosive gas and a plasma (col. 8, lines 7-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the o-ring and three way configuration as taught by Inazumachi with motivation to protect an adhesive later from a corrosive gas and a plasma.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 8, 11, 25 above, and further in view of US 2012/0160808 to Kikuchi.
Claim 26: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the ceramic ring includes a notch at an upper interior edge. The apparatus of Fushimi in view of Joubert already discloses the ceramic ring. 
Kikuchi discloses wherein the ceramic (annular portion of 120) includes a notch (notches within 240 [sealing portion]) at an upper interior edge (see fig. 9a) for the purpose of increasing a heat transfer effect of the focus ring and thus the process edge portion of the wafer can be controlled (para. [0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channel and notch as taught by Kikuchi with motivation to increase a heat transfer effect of the focus ring and thus the process edge portion of the wafer can be controlled.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 8, 11, 25 above, and further in view of US 2015/0373783 to Kitagawa.
Claim 27: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose further comprising a bonding layer disposed between the ceramic ring and the second cooling plate.
Kitagawa discloses further comprising a bonding layer (9a [adhesive], Fig. 3) disposed between the ceramic ring (18/20) and the cooling plate (3b [base peripheral portion]) for the purpose of increasing heat resistance between the ceramic ring and the base peripheral portion as well as functioning as a stress deformation absorption layer (para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bonding layer and configuration taught by Kitagawa with motivation to increase heat resistance between the ceramic ring and the base peripheral portion as well as functioning as a stress deformation absorption layer.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert, Kitagawa as applied to claim 27 above, and further in view of US 20160111315 to Parkhe. 
Claim 28: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the one or more sealing elements disposed between the ceramic ring and the edge ring comprise an o-ring disposed between the ceramic ring and the second cooling plate proximate to the bonding layer.
However Parkhe discloses wherein the one or more sealing elements (545 [o-ring], Fig. 5) disposed between a ceramic component (515) and the edge ring comprise an o-ring disposed between the ceramic ring (515) and the second cooling plate (595) proximate to the bonding layer (550 [bond], para. [0065]) for the purpose of providing a vacuum seal between an interior of the chuck assembly and a processing chamber (para. [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the o-ring and configuration as taught by Parkhe with motivation to provide a vacuum seal between an interior of the chuck assembly and a processing chamber.
Claims 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0204757 to Fushimi in view of US 20080236749 to Koshimizu, US 2017/0200588 to Joubert. 
Claim 16: Fushimi discloses a process chamber, comprising: a chamber body (10 [chamber], Fig. 2) having a substrate support (12 [stage]) disposed within an inner volume of the chamber body (10), wherein the substrate support includes: a ceramic plate (15a [dielectric], Fig. 2) having a first side configured to support a substrate (W) and a second side opposite the first side (see fig. 2), wherein the ceramic plate (15a) includes an electrode (11a [absorbing electrode]) embedded in the ceramic plate (15a); a first cooling plate (13 [first electrode]) coupled to the second side of the ceramic plate (bottom of 15a); a ceramic ring (15b [dielectric]) disposed about the ceramic plate (15a) and having a first side and a second side opposite the first side (see fig. 2), wherein the ceramic ring (15b) includes one or more chucking electrodes (not shown but disclosed in para. [0022]); wherein the ceramic ring (15b) is spaced apart from the ceramic plate (15a) and the first cooling plate (13, see fig. 2); an edge ring (16 [focus ring]) disposed on the ceramic ring (15b);
a second cooling plate (14 second electrode]) coupled to the second side of the ceramic ring (bottom of 15b), wherein the second cooling plate (14) is a ring disposed about the first cooling plate (13) with a gap (17 [groove]) disposed between the first cooling plate (13) and the second cooling plate (14, para. [0045]); wherein the second cooling plate (13) is thermally isolated from the first cooling plate (14, see fig. 2 where being spaced apart necessitates thermal isolation);
wherein the first cooling plate (13) and the second cooling plate (14) include coolant channels (18a, 18d) configured to circulate a coolant (para. [0035]), wherein the coolant channels of the first cooling plate (18a of 13) are fluidly independent from the coolant channels of the second cooling plate (18d of 14, para. [0035]); and one or more sealing elements (9 [insulator]) disposed between:  the ceramic ring and the second cooling plate; the first cooling plate (13) and the second cooling plate (14, fig. 2); the ceramic ring and the edge ring; or a combination thereof, dimensioned and arranged to reduce a gas flow from the second gas channel into the gap disposed between the first cooling plate and the second cooling plate.
However the apparatus of Fushimi does not disclose a first gas channel extending from the first side to the second side of the ceramic plate; a second gas channel extending from the first side to the second side of the ceramic ring;
Koshimizu discloses a first gas channel (a center 54 [gas channel], fig. 1) extending from the first side to the second side of the ceramic plate (top and bottom of 38 [electrostatic chuck]); a second gas channel (a peripheral 54) extending from the first side to the second side of the ceramic ring (top and bottom of 42 [peripheral dielectric member]) for the purpose of increasing the accuracy in controlling the temperatures of the wafer and the focus ring (para. [0044]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channels as taught by Kozhimizu with motivation to increase the accuracy in controlling the temperatures of the wafer and the focus ring.
However apparatus of Fushimi in view of Koshimizu does not disclose a heating element disposed in the ceramic ring. 
Joubert discloses a heating element (174 [heater], Fig. 2) disposed in a ceramic (outer area of 122 [dielectric body]) for the purpose of independently biasing the ring relative to the center regions of the substrate support (para. [0036]), and/or increasing the temperature of the ring (para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element and configuration with the electrode as taught by Joubert with motivation to independently bias the ring relative to the center regions of the substrate support, and/or increasing the temperature of the ring.
Claims 17-18: (Cancelled).
Claim 19: The apparatus of Fushimi in view of Koshimizu, Joubert discloses wherein the first cooling plate (13, Fig. 2, Fushimi) and the second cooling plate (14) are disposed on an insulator (12a [dielectric base]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Koshimizu, Joubert as applied to claims 16, 19 above, and further in view of US 2010/0018648 to Collins.
Claim 20: The apparatus of Fushimi in view of Koshimizu, Joubert does not disclose wherein the first cooling plate is disposed on the second cooling plate with a thermal isolation layer therebetween.
Collins discloses wherein the first cooling plate (208, Fig. 2) is disposed on the second cooling plate (290) with a thermal isolation layer (220/221 [insulator]) therebetween (para. [0035]) for the purpose of isolating the two components (para. [0035, 0020]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal isolation layer as taught by Collins with motivation to isolate the two components. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210296098, US 20200251313 have same assignee with similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718